DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe (U.S. 6,201,371) in view of Paulakonis; (U.S. 2013/0076141)
Regarding claim 9, Kawabe teaches a line-interactive uninterruptible power system (see Fig. 1), comprising: an output terminal (see 14, Fig. 1); a battery (see 6, Fig. 1); a switch unit (see 2, Fig. 1), electrically coupled to an AC power source(see 1, Fig. 1); an automatic voltage regulating circuit, electrically coupled between the switch unit and the output terminal; a charging circuit (see 5, Fig. 1), electrically coupled to the AC power source and the battery (see 6, Fig. 1); a DC-AC conversion circuit (see 8, Fig. 1), electrically coupled between the battery (see 6, Fig. 1) and the output terminal (see 14, Fig. 1); and a control circuit (see 9, Fig. 1), electrically coupled to the switch unit, the charging circuit, the DC-AC conversion circuit (see col 2 line 59- col 3 line 21).
However, Kawabe does disclose an automatic voltage regulating circuit, electrically coupled between the switch unit and the output terminal;  and the automatic voltage regulating circuit for controlling their operations; wherein when the control circuit is in special mode, the control circuit controls the switch unit to electrically couple the automatic voltage regulating circuit to the AC power source, disables the DC-AC conversion circuit, and forces the automatic voltage regulating circuit to enter a buck mode, so that the voltage level of the output of the automatic voltage regulating circuit is less than the voltage level of the input of the automatic voltage regulating circuit.
Yet in the same art Paulakonis teaches an automatic voltage regulating circuit  (see 220, Fig. 2), electrically coupled between the switch unit (see 250, Fig. 2) and the output terminal (see 260, Fig. 2);  and the automatic voltage regulating circuit for controlling their operations (see 270, Fig. 2); wherein when the control circuit enters a special mode, the control circuit controls the switch unit to electrically couple the automatic voltage regulating circuit to the AC power source, disables the DC-AC conversion circuit, and forces the automatic voltage regulating circuit to enter a buck mode, so that the voltage level of the output of the automatic voltage regulating circuit is less than the voltage level of the input of the automatic voltage regulating circuit (see para 0021 and 0022).
Regarding claim 10, the combination teaches the line-interactive uninterruptible power system yet does not disclose, wherein the voltage level of the output of the automatic voltage regulating circuit is 5%-30% less than the voltage level of the input of the automatic voltage regulating circuit.
Yet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawabe in view of Paulakonis by having the voltage level of the output of the automatic voltage regulating circuit is 5%-30% less than the voltage level of the input of the automatic voltage regulating circuit, would have been obvious because a particular known technique known of the buck DC to DC converters was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 13, the combination teaches, further comprising an input interface for generating a control signal to the control circuit, thereby enabling the control circuit to enter the special mode (see 11, Fig. 1; Kawabe).
Regarding claim 14, the combination teaches, wherein the input interface comprises at least one of a button and a touch screen (see 11, Col 5 line 25-38, Fig. 1; Kawabe).
Regarding claim 15, the combination teaches, wherein the control circuit is further configured to determine whether to enter the special mode according to a sensed data of a sensing circuit configured for sensing the output of the line-interactive uninterruptible power system, and the control circuit determines to enter the special mode when the sensed data indicating that the output voltage and the output current are detected at the same time (see 11, Col 4 line 64- Col 5 line 33, Fig. 1; Kawabe).
Regarding claim 16 Kawabe in view of Paulakonis teach the line-interactive uninterruptible power system yet do not disclose, wherein the control circuit is further configured to determine whether to enter the special mode according to a sensed data of a sensing circuit configured for sensing the output of the line-interactive uninterruptible power system, and the control circuit determines to enter the special mode when the sensed data indicating that a power factor essentially equals to 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawabe in view of Paulakonis by having the control circuit is further configured to determine whether to enter the special mode according to a sensed data of a sensing circuit configured for sensing the output of the line-interactive uninterruptible power system, and the control circuit determines to enter the special mode when the sensed data indicating that a power factor essentially equals to 1, would have been obvious because a particular known technique of selecting when to transition to a particular mode  was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 17 and 18, The combination teaches the line-interactive uninterruptible power system yet does not disclose wherein the sensing circuit is further configured for sensing the input of the charging circuit, and the control circuit determines not to enter the special mode and forces the automatic voltage regulating circuit to enter a bypass mode when the sensing result of the input of the charging circuit indicating that the voltage level of the input of the charging circuit is lower than a normal voltage level.
Yet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawabe in view of Paulakonis by having the sensing circuit is further configured for sensing the input of the charging circuit, and the control circuit determines not to enter the special mode and forces the automatic voltage regulating circuit to enter a bypass mode when the sensing result of the input of the charging circuit indicating that the voltage level of the input of the charging circuit is lower than a normal voltage level, would have been obvious because a particular known technique of selecting when to transition to a particular mode  was recognized as part of the ordinary capabilities of one skilled in the art.

Claims 11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Paulakonis and in further view of Yeh (U.S. 2014/0183958).
Regarding claim 11 Kawabe in view of Paulakonis disclose the line-interactive uninterruptible power system yet do not disclose further comprising a DC-DC conversion circuit electrically coupled between the battery and the DC-AC conversion circuit, wherein the control circuit is further electrically coupled to the DC-DC conversion circuit for controlling its operation.
However, Yeh teaches further comprising a DC-DC conversion circuit electrically coupled between the battery and the DC-AC conversion circuit, wherein the control circuit is further electrically coupled to the DC-DC conversion circuit for controlling its operation (see 106, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawabe in view of Paulakonis with the teachings of Yeh by having a DC-DC conversion circuit electrically coupled between the battery and the DC-AC conversion circuit, wherein the control circuit is further electrically coupled to the DC-DC conversion circuit for controlling its operation in order to provide power from the battery to the system and maintain a constant. 
Regarding claim 19, the combination teaches further comprising an input interface for generating a control signal to the control circuit, thereby enabling the control circuit to enter the special mode (see 11, Fig. 1; Kawabe).
Regarding claim 20, the combination teaches  the line-interactive uninterruptible power system. 
Yet does not disclose, wherein the control circuit is further configured to determine whether to enter the special mode according to a sensed data of a sensing circuit configured for sensing the output of the line-interactive uninterruptible power system, and the control circuit determines to enter the special mode when the sensed data indicating that the output voltage and the output current are detected at the same time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawabe in view of Paulakonis by having the control circuit is further configured to determine whether to enter the special mode according to a sensed data of a sensing circuit configured for sensing the output of the line-interactive uninterruptible power system, and the control circuit determines to enter the special mode when the sensed data indicating that the output voltage and the output current are detected at the same time, would have been obvious because a particular known technique of selecting when to transition to a particular mode  was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 21 the combination teaches  the line-interactive uninterruptible power system. 
Yet does not disclose the control circuit is further configured to determine whether to enter the special mode according to a sensed data of a sensing circuit configured for sensing the output of the line-interactive uninterruptible power system, and the control circuit determines to enter the special mode when the sensed data indicating that a power factor essentially equals to 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawabe in view of Paulakonis by having the control circuit is further configured to determine whether to enter the special mode according to a sensed data of a sensing circuit configured for sensing the output of the line-interactive uninterruptible power system, and the control circuit determines to enter the special mode when the sensed data indicating that a power factor essentially equals to 1, would have been obvious because a particular known technique of selecting when to transition to a particular mode  was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabe in view of Paulakonis and in further view of Yu (U.S. 8,946,930)
Regarding claim 12, the combination teaches the line-interactive uninterruptible power system yet do not disclose further comprising a filtering unit, wherein the switch unit and the charging circuit are electrically coupled to the AC power source through the filtering unit.
However, Yu in the same filed teach further comprising a filtering unit, wherein the switch unit and the charging circuit are electrically coupled to the AC power source through the filtering unit (see 31, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawabe in view of Paulakonis with the teachings of Yu by having a filtering unit, wherein the switch unit and the charging circuit are electrically coupled to the AC power source through the filtering unit in order to prevent unwanted spikes entering the system. 
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, this case applicant alleges that the prior art does not disclose the AVR nor as alleged by applicant that the output is less than the level of the input, the examiner respectfully  disagrees. The particular features that applicant alleges are not disclose are not clearly expressed in the claim language. If applicant intention is to claim said features claim amendments should reflect said features. 
Further, the limitations alone when looking at the prior art  would flow naturally and not require any inventive steps nor novelty as the topology and function is well known as conceded by applicant. 
Therefore, in order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/           Examiner, Art Unit 2836       
July 30, 2022/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836